NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2460-18T2

TOWNE GARDENS,

          Plaintiff-Respondent,

v.

VICTORIA HOLMES,

     Defendant-Appellant.
_________________________

                    Submitted January 14, 2020 – Decided February 6, 2020

                    Before Judges Hoffman and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. LT-039287-18.

                    Victoria Holmes, appellant pro se.

                    Ehrlich, Petriello, Gudin & Plaza, PC, attorneys for
                    respondent (Kevin Girish Desai, on the brief).

PER CURIAM

          Defendant Victoria Holmes appeals from a February 7, 2019 final

judgment in plaintiff's favor in the amount of $8256. She argues that plaint iff
did not have legal standing to pursue a summary dispossess action against her

for non-payment of rent because plaintiff Towne Gardens was not a bona fide

owner of the subject property. After reviewing the record and law, we disagree

and affirm the trial court.

                                       I.

      The procedural history and the evidence are detailed in the judge's oral

opinion, which was entered after a bench trial. For purposes of this opinion, a

brief summary will suffice.

      Defendant and her family resided at plaintiff's multi-family property in

South Orange for more than ten years. Initially, defendant paid $1525 monthly

rent based upon a verbal month-to-month agreement. On April 11, 2018, the

parties entered into a written lease agreement for the period of June 2018 to May

2019, with monthly rent of $1590.

      The lease stated that the landlord was Scotland Park Apartments (SPA)

and defendant's rent was payable to South Orange Gardens t/a Scotland Park

Apartments. Payments were to be sent to Goldberg Realty Associates (GRA).

The record shows that plaintiff owns the premises, SPA is the name of the

development located at the premises, and GRA is the management company.




                                                                         A-2460-18T2
                                       2
The lease also provided for additional rent, such as late fees, recoupment of legal

fees to enforce the lease terms, court fees, and costs.

      Defendant abided by the lease terms until May 2018 when she withheld

rental payments, citing repairs needed in her apartment dating back to 2016. On

July 31, 2018, plaintiff filed its first summary dispossess action pursuant to

N.J.S.A. 2A:18-6 due to defendant's non-payment of rent. On September 7,

2018, the prior judge concluded that defendant did not have "a valid basis to

withhold [her] rent . . . because [she] [had not] provided the proper notice to the

landlord with regards to the condition" of the repairs she wanted done.

      However, the prior judge found the lease was invalid because the landlord

was listed as SPA, a "doing business as" name, which failed to give defendant

adequate notice as to who she was to contact with any issues regarding her

tenancy. Accordingly, the prior judge entered a judgment of possession in favor

of plaintiff in the amount of $6881, using defendant's pre-lease, month-to-month

obligation of $1525, plus filing fees, but excluded late fees. Defendant satisfied

the balance owed and her tenancy of the premises was reinstated.

      Thereafter, plaintiff sent defendant a new lease to reflect the name of the

landlord as Scotland Park, doing business as South Orange Gardens, in an

attempt to address defendant's concern. Defendant refused to sign the new lease


                                                                           A-2460-18T2
                                        3
because of the "totally different name added to it" and different date. In October

2018, she sent a certified letter to GRA advising of her refusal to sign the new

lease. In the meantime, defendant's tenancy became subject to a rental increase

by virtue of a notice sent by GRA to defendant on August 17, 2017. At that

time, with or without the new lease, defendant owed $1590 in rent.

      On December 27, 2018, plaintiff filed the summary dispossess complaint

under review because defendant withheld three months of rental payments, again

citing needed repair work. Defendant challenged plaintiff's standing to evict her

from the premises because the prior judge ordered defendant to make her

payments to South Orange Gardens, GRA, and SPA, and not plaintiff. Trial was

scheduled for January 31, 2019. The new trial judge granted defendant's request

to submit a responsive pleading, notwithstanding the limitations set forth in Rule

6:3-4(a).1 The trial was adjourned to February 5, 2019 to provide the trial judge

with the opportunity to review defendant's voluminous submission.

      Defendant admitted at trial that she owed back rent, but she refused to pay

it because she believed the property was transferred to another person or entity,



1
   In relevant part, Rule 6:3-4(a) provides, "No Joinder of Actions. Summary
actions between landlord and tenant for the recovery of premises shall not be
joined with any other cause of action, nor shall a defendant in such proceedings
file a counterclaim or third-party complaint."
                                                                          A-2460-18T2
                                        4
thereby rescinding plaintiff's standing. She testified that her "only defense is

[plaintiff] . . . [is] a different entity that is asking for the rent from [her] and

[plaintiff] [does not] have a valid Registration Certificate in the right name."

      Defendant contended that she "never, ever signed a lease . . . with

[plaintiff]. [She has] no acknowledgement who [plaintiff] is." Instead, she

argued GRA was the real party in interest, and plaintiff sold its interest in the

property in 2017, thereby forfeiting its right to pursue her for unpaid rent.

Plaintiff's counsel argued the opposite:

            COURT: Okay. But is -- is Towne Gardens the owner
            of the property, Mr. Gudin?

            COUNSEL: Towne Gardens is the owner of the
            property, Your Honor.

            COURT: Okay.

            [DEFENDANT]: . . . Your Honor[,] Judge Spencer
            [the prior judge] ordered me to pay South Orange
            Gardens, Goldberg Realty. Here are my - - the papers
            here . . . .

                   ....

            COUNSEL: Judge, we'll take payment to South
            Orange Gardens. We'll take payment to Goldberg
            Realty.

                   ....

            COUNSEL: We'll take payment to Towne Gardens.

                                                                            A-2460-18T2
                                           5
                    ....

              COUNSEL: . . . we'll take a check payable to any of
              those entities[.]

        In addition to explaining the hierarchy of the entities involving the

property, plaintiff's counsel elicited testimony from Melissa Pena, the regional

property manager of the development. Ms. Pena testified that plaintiff owned

the subject premises and GRA was the "management agency." She confirmed

that plaintiff's registration with the Department of Community Affairs was valid

and listed plaintiff as the owner. Ms. Pena also testified as to the amounts owed

by defendant pursuant to the written lease.

        Relying upon the argument of counsel, Ms. Pena's testimony, and two

deeds from 2008 and 2017, 2 the trial judge found "there's nothing that

[defendant] presented to the [c]ourt to show that [plaintiff's interest] transferred

out." The judge reasoned:

              The bottom line is this is a nonpayment of rent case and
              I simply have to make an evaluation of the property
              based on the credible evidence in front of me. And I'm
              satisfied by a preponderance of the evidence that
              everything that was shown to me in no way . . .
              diminishes the fact that the owner of the property is as
              set forth in the Deed [as] an owner of the property . . . .

                    ....

2
    The deeds are not included in the record but were referenced during the trial.
                                                                            A-2460-18T2
                                          6
            I'm satisfied on the basis of the testimony . . . of the
            representative, that it is Towne Gardens, Inc. that is
            . . . an owner of the property and [it has] proceeded with
            this case.

                   ....

            [T]here is no [d]eed that has been presented to me that
            takes the property out or is conveyed by Towne
            Gardens to anyone else.

      At the conclusion of the trial on February 5, 2019, the judge found that

the evidence showed plaintiff owned the property. He entered a judgment of

possession in favor of plaintiff in the amount of $8256, inclusive of rent owed

and fees.

      Defendant moved to vacate the judgment on February 7, 2019, notifying

the court that she had a recent deed indicating that plaintiff was not the owner

of the property. She claimed the document was in her possession but that "[i]t

was mixed up with [her] papers" and she forgot to present it at trial on January

31, 2019. The proffered deed stated that Robert A. Kruvant and Carol K.

Pullman (f/k/a Carol R. Kruvant), as co-executors of the Estate of Norman B.

Kruvant, transferred 8.33% of the property interest to Hetty S. Kruvant on

November 27, 2018. The property was described as being "the same premises

conveyed to Towne Gardens, Inc., Norman Kruvant, Philip Kruvant and [three

other individuals], as trustees of the Testamentary Trust . . . of Donald Karrakis,

                                                                           A-2460-18T2
                                        7
deceased by Deed from South Orange Gardens, Inc. . . . dated May 18, 1975

. . . ."

           The judge found it

                 [was] a [d]eed between . . . what they're calling the
                 Grantor, who is Robert A. Kruvant and Carol . . . R.
                 Kruvant, as co-executors, and then it lists the
                 percentage of ownership as 8.33 percent ownership of
                 the entirety. And then it says they are donating that
                 percentage, 8.33 percent ownership . . . to [Hetty] S.
                 Kruvant . . . . Again, the Deed sets forth 8.33 percent.

                 . . . I'm going to assume that the property that they're
                 talking about here[,] that [is] eight percent of it, was
                 deeded to someone else. It is the very same property
                 that the landlord owned, for which [defendant] believes
                 . . . that the property was deeded.

                 And, now, I'm going to tell her this last time, one more
                 time.

                       ....

                 8.33 percent ownership of a property doesn't relieve the
                 current owner, doesn't eliminate the current owner's
                 right to proceed.

                       ....

                 [D]efendant has failed to convince the [c]ourt that
                 [plaintiff transferred] other than [eight] percent of the
                 [d]eed that she showed me.

           In addition, the judge found:



                                                                             A-2460-18T2
                                            8
            At trial, [defendant] produced deeds which showed that
            a small percentage [(8.5%)] of the interest in the
            property had been transferred in 2017. The [c]ourt
            found that notwithstanding such conveyance, based
            upon the testimony of the parties and all the evidence
            submitted, [plaintiff] had established that they were
            entitled to proceed with the tenancy action. On this
            motion, [defendant] submitted additional evidence . . .
            which showed that . . . [8.5%] interest in the property
            was again conveyed in 2019 to another party, and . . .
            that the new owner was other than [plaintiff] in this
            case. Neither of those items were conclusive or even
            persuasive in showing that [plaintiff] was not
            authorized to proceed with this action. For these
            reasons, . . . [defendant's] motion is denied.

      We denied defendant's application for a stay on February 26, 2019, and

the same relief was denied by our Supreme Court on February 27, 2019.

Defendant was evicted on February 28, 2019.

      On appeal, defendant argues that the trial court erred in entering a

judgment of possession because plaintiff had no legal standing to sue. We

disagree.

                                       II.

      Our review of the trial judge's decision is guided by well-established legal

principles. "Trial court findings are ordinarily not disturbed unless 'they are so

wholly unsupportable as to result in a denial of justice,' and are upheld wherever

they are 'supported by adequate, substantial and credible evidence.'" Meshinsky


                                                                          A-2460-18T2
                                        9
v. Nichols Yacht Sales, Inc., 110 N.J. 464, 475 (1988) (quoting Rova Farms

Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 483-84 (1974)). We owe particular

deference to the judge's evaluation of witness credibility, and to his or her

overall feel for the case, which a cold record cannot give us. See Seidman v.

Clifton Sav. Bank, 205 N.J. 150, 169 (2011); Cesare v. Cesare, 154 N.J. 394,

411-12 (1998). However, we review the judge's legal interpretations, including

construction of contracts, de novo. Manahawkin Convalescent v. O'Neill, 217
N.J. 99, 115 (2014).

      Defendant argues that plaintiff does not own the subject premises and

therefore, it cannot collect rent or pursue eviction proceedings. In addition, she

argues that she made a sufficient showing that plaintiff is not a legal business

entity or listed on the deed as an owner. Defendant did not contest owing rent

for October, November and December 2018, or January and February 2019.

      Under N.J.S.A. 2A:18-51, an "owner or his duly authorized agent,

assignee or grantee may institute and maintain proceedings to recover the

possession of the rentals thereof in their own names or in the name of the former

agent, in the same manner and with the same effect as though the real estate had

been leased in their own names." After our careful review of the record, we are




                                                                          A-2460-18T2
                                       10
satisfied that plaintiff owns the property and the trial judge appropriately

concluded plaintiff could collect rent and additional rent from defendant.

      Having reviewed the record with those principles in mind, we conclude

that the trial judge's factual findings are supported by sufficient credible

evidence, and based on the facts as he found them to be, he reached the correct

result. To the extent we have not addressed defendant's other arguments, we

conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-2460-18T2
                                      11